     Case 2:20-cv-00406-RFB-BNW Document 84 Filed 05/11/20 Page 1 of 1



 1

 2

 3

 4                          UNITED STATES DISTRICT COURT

 5                                 DISTRICT OF NEVADA

 6                                             ***

 7   MAGMA HOLDING, INC., a Nevada                 Case No.: 2:20-cv-00406-RFB-BNW
     corporation; and META LAB, INC., a
 8   Nevada corporation,
                                                                 ORDER
 9                 Plaintiffs,
10          vs.
11   KA TAT “KARTER” AU-YEUNG, an
     individual,
12
                   Defendant.
13

14       AND ALL RELATED ACTIONS.
15

16          IT IS ORDERED that ALL FUNDS on deposit with the Court, including

17   interest, shall be released to the Court Appointed Receiver Kevin Singer, of Receivership
18
     Specialists, located at: 7251 W. Lake Mead Blvd, Suite 300 Las Vegas, NV 89128;
19
     and upon receipt of Mr. Singer’s W-9.
20

21           DATED: May 11, 2020.

22

23
                                              RICHARD F. BOULWARE, II
24                                            UNITED STATES DISTRICT JUDGE

25

26

27

28


                                              Page 1
